Name: Council Decision 2005/821/CFSP of 21 November 2005 amending Decision 2004/658/CFSP on the financial provisions applicable to the general budget of the European Defence Agency
 Type: Decision
 Subject Matter: EU finance;  European construction
 Date Published: 2005-11-24; 2006-06-29

 24.11.2005 EN Official Journal of the European Union L 305/43 COUNCIL DECISION 2005/821/CFSP of 21 November 2005 amending Decision 2004/658/CFSP on the financial provisions applicable to the general budget of the European Defence Agency THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2004/551/CFSP of 12 July 2004 on the establishment of a European Defence Agency (1), and in particular Article 18(1) thereof, Whereas: (1) On 13 September 2004, the Council adopted Decision 2004/658/CFSP (2) laying down the financial provisions applicable to the general budget of the European Defence Agency. (2) The Steering Board of the European Defence Agency on 23 May 2005 recommended to the Council to extend from one to two years the period within which the Steering Board should review and as necessary amend these financial provisions. (3) Decision 2004/658/CFSP should be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 In Article 1 of Decision 2004/658/CFSP, the second sentence shall be replaced by the following: The Steering Board shall review or amend as necessary these financial provisions before 31 December 2006. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 21 November 2005. For the Council The President J. STRAW (1) OJ L 245, 17.7.2004, p. 17. (2) OJ L 300, 25.9.2004, p. 52.